        Case 1:21-gj-00020-BAH Document 3 Filed 07/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
IN RE:                                             )      Misc. No. 21-GJ-00020 (BAH)
CAPITOL BREACH                                     )
GRAND JURY INVESTIGATIONS WITHIN                   )
THE DISTRICT OF COLUMBIA                           )
                                                   )
                                                   )

            UNITED STATES’ WITHDRAWAL OF SEALING REQUEST

     The United States hereby withdraws its request for sealing of the above-captioned matter.

     Submitted this 9th day of July 2021.


                                            CHANNING PHILLIPS
                                            Acting United States Attorney


                                  By:                 /s/
                                            Emily A. Miller
                                            Capitol Breach Discovery Coordinator
                                            D.C. Bar No. 462077
                                            555 4th Street, N.W., Room 5826
                                            Washington, D.C. 20530
                                            202-252-6988
                                            Emily.Miller2@usdoj.gov
